ALLOWANCE
Claims 1-4, 6-10, 10-17 and 19-23 are allowed. Claims 1, 11 and 16 are the Independent claims. Claims 5, 11 and 18 remain canceled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The information disclosure statement (IDS) submitted on 2/28/2022 has been entered, and considered by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/24/2022